Citation Nr: 0104780	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a dental 
injury for the purpose of receiving VA dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1957 to 
July 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1998 the veteran submitted his current dental 
claim.  He reported receiving in-service dental treatment for 
problems caused by his work in "hypo + hyperboric."  He 
stated that such work caused his teeth to be blown out.  He 
later clarified that his dental problems were caused by his 
work in hyperbaric chambers, altitude chambers, and hypobaric 
chambers.  

He contended that the constant pressure changes in the 
hypobaric and hyperbaric chambers created gas expansion under 
his fillings, forcing them out over a period of time, thus 
requiring the constant replacement of loose fillings, which 
resulted in the "total destruction" of his teeth.  

In November 2000 the Board received a statement from Colonel 
KEM, an associate dean of aerospace physiology at the USAF 
School of Aerospace Medicine.  Colonel KEM reported that the 
altitude chamber can cause barotrauma to anyone who takes 
chamber flights, and that gas trapped in the teeth, while 
rare, is a significant and painful problem.  

There is no indication that the RO considered this evidence 
in connection with the claim and the veteran has not waived 
RO consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).

A supplemental statement of the case (SSOC), so identified, 
will be furnished to the appellant and his representative, 
when additional pertinent evidence is received after a 
statement of the case or the most recent SSOC has been 
issued.  38 C.F.R. § 19.31 (2000).  The record does not 
reflect that the veteran was furnished with a SSOC with 
respect to the above evidence which is pertinent to his claim 
for residuals of dental trauma for the purpose of receiving 
VA dental treatment.  Therefore, a remand is required for 
referral of this evidence to the RO and for the preparation 
of an SSOC.  38 C.F.R. § 20.1304(c) (2000).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, in August 1976 the Air Force Personnel Center 
specified that the veteran's health and dental records had 
been forwarded to the Houston RO directly from the "retiring 
activity."  

However, subsequent to the submission of the veteran's dental 
claim, the record indicates that the RO was unable to locate 
his medical and dental records.  A request for these records 
was sent to the National Personnel Records Center (NPRC).  
The NPRC responded that such records had already been 
furnished to the Houston RO in July 1976.  Unsuccessful 
attempts were made to obtain the records from another 
facility where it was thought the records might be located.  
However, it does not appear that a second request was made to 
the Air Force Personnel Center from where such documents 
appear to have originally been forwarded.  

Because it does not appear that the RO sent another request 
to the Air Force Personnel Center (the facility that 
apparently originally forwarded the veteran's service medical 
records), the Board is of the opinion that another such 
request should be sent in order to ensure that there are no 
records still at that facility.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).

In September 1999 the RO notified the veteran that it had 
been unable to locate the his dental records and asked that 
he let them know if he knew of their location.  He answered 
that he did not know of their location.  

In such cases where service records have been lost or 
destroyed, the Board is under a duty to advise the veteran of 
alternative forms of evidence that can be developed to 
substantiate the claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

It does not appear, particularly in light of the new duty to 
assist law, that the RO properly advised the veteran of 
alternative forms of evidence with respect to his in-service 
dental trauma that could be developed to substantiate the 
claim.  

If on remand the service dental records cannot be retrieved, 
the RO should notify the veteran of this and advise him that 
he may submit alternative sources in order to substantiate 
his claim.  

In a September 1999 letter, it was reported that the veteran 
had received a dental evaluation at the Audie L. Murphy VA 
Medical Center (VAMC) in July 1999, and that this examination 
revealed multiple dental problems.  These VA records are not 
on file.  

On remand, the RO must obtain these records, as well as any 
other outstanding and relevant records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Board is also of the opinion that the new duty to assist 
law requires a VA examination in this particular instance, as 
the evidence indicates the presence of a current disability, 
and because there is evidence (lay statements, service 
records, and Colonel KEM's general statement), indicating, 
albeit quite tenuously, that a dental disability may be 
associated with the veteran's military service, and because 
there is insufficient medical evidence to allow for a 
determination based on the evidence currently on file.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  

During the pendency of this appeal, VA regulations regarding 
service connection for dental disorders were revised, 
effective June 8, 1999.  64 Fed. Reg. 30392.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

On remand the RO should consider the veteran's claim under 
both the previous and amended criteria.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO must obtain the 
July 1999 VA dental evaluation at Audie 
L. Murphy VAMC (apparently in San 
Antonio, Texas), and any other relevant 
VA records that are not currently of 
record.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should send a request for the 
veteran's service medical and dental 
records to: 

HQ AFMPC/DPMDO
Randolph AFB, TX 78150

The RO should take any appropriate action 
suggested by the facility mentioned above 
in the event that it cannot provide the 
information requested.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  The RO should schedule the veteran 
for a VA dental examination conducted by 
an appropriate specialist to ascertain 
the nature and etiology of his current 
dental disorder.  

The claims file, the previous and amended 
regulations pertaining to dental 
disabilities and a separate copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination and the examination 
report must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  The examiner should 
review the veteran's complete military 
and medical history, and upon doing so 
answer the following questions:

(a) Does the veteran have a current 
dental disability, and if so, what is 
its nature?  

(b) Is it at least as likely as not that 
the current dental disability was 
incurred in the veteran's military 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for residuals 
of a dental injury for the purpose of 
receiving VA dental treatment, under both 
the previous and amended regulations 
pertaining to dental disabilities, and in 
light of the evidence of record, 
including any evidence not previously 
considered.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim ( 
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


